Citation Nr: 0314865	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  00-08 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1955.  Following active duty, he reportedly had 
additional service in the reserves, from 1955 to 1989, but 
the exact dates of it have not been verified.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2000 rating decision of the Regional Office 
and Insurance Center (ROIC/RO) in Philadelphia, Pennsylvania, 
which denied the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.

In his substantive appeal (on VA Form 9), received in April 
2000, the veteran requested a hearing at the RO before a 
Member of the Board (Veterans Law Judge).  This type of 
hearing is often referred to as a Travel Board hearing, and 
one was scheduled for April 2002.  But in a form received in 
March 2002, the veteran requested a video-conference hearing 
instead.  He failed to report for that hearing, though, which 
was scheduled for May 2003.  He has not explained his absence 
or requested to reschedule his hearing, so the Board deems 
his hearing request withdrawn.  See 38 C.F.R. § 20.704(d) 
(2002).


REMAND

The veteran alleges that he has bilateral hearing loss and 
tinnitus as a result of his service in the military-in 
particular, due to acoustic trauma sustained while in the 
reserves.  He says that he spent a significant amount of time 
on a flight line and was exposed to a lot of noise in that 
capacity, precipitating these conditions.

In his application for benefits (VA Form 21-526), received in 
October 1999, the veteran reported an onset of bilateral 
hearing loss in 1978, and tinnitus in 1997.  



A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
hearing loss and tinnitus; therefore, additional development 
is required prior to adjudicating his appeal.  He claims that 
he had a period of Reserve service from 1976 to 1989; and, 
the ROIC indicates that it obtained service medical records 
for the period from February 1955 to June 1989.  However, the 
evidence on file does not indicate, nor has the ROIC 
attempted to verify, which portions of the above-mentioned 
reserve service constituted either active duty for training 
(ACDUTRA) or inactive duty training (INACDUTRA), 
a determination vital to the veteran's potential entitlement 
to compensation benefits.  It is of the utmost importance 
that such a determination is made in light of the fact that 
his service medical records during the period from 1955 to 
1989 clearly show findings of bilateral sensorineural loss in 
September 1978, March 1981, September 1984 and September 
1988.  That much is known.

In addition, VA progress notes dated from October 1999 
through June 2000 indicate the veteran was seen at a clinic 
in December 1999 with complaints of longstanding constant 
bilateral tinnitus (ringing in his ears) and hearing loss.  
He denied any ear pathologies or vertigo, but he reported 
extensive military noise exposure working on quality control 
of propeller driven aircraft.  Audiometric test results 
revealed a mild to moderate and severe low to high frequency 
sloping sensorineural hearing loss.  Speech discrimination 
was excellent.  Tympanometry indicated significant amount of 
negative middle ear pressure, bilaterally, suggesting 
Eustachian tube dysfunction.  There is no indication that the 
examiner reviewed the claims file, and the examiner gave no 
opinion as to whether the veteran's currently diagnosed 
disorders are related to any period of his service.  

Attached to the veteran's substantive appeal, received in 
April 2000, was a statement wherein he indicated that a Dr. 
Bruns diagnosed tinnitus in March 1999.  However, the claims 
folder does not contain any treatment records from Dr. Bruns.  
The veteran should be provided an opportunity to obtain such 
evidence from Dr. Bruns or any other physician who has 
provided treatment for his claimed disabilities.  

Moreover, review of the record discloses that the veteran has 
not been given a VA examination addressing the etiology of 
his claimed hearing loss and tinnitus.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which was 
enacted during the pendency of this appeal, provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  This includes, when necessary to 
decide the case, obtaining a medical opinion.  38 U.S.C.A. 
§ 5103A(d).

The provisions of the VCAA are applicable to all claims filed 
on or after the date of its enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7, subpart (a).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Further, where the 
totality of the evidence establishes that the veteran has a 
current disability that may be associated with his period of 
service and there appears to be insufficient medical evidence 
of record for the VA to decide the claim, the VA's duty to 
assist includes providing the veteran a medical examination.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran also has not been duly apprised of the VCAA.  
This new law has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  So he needs to be notified of this new law as it 
relates to his particular appeal, including insofar as what 
specific evidence he is responsible for obtaining and 
submitting, himself, and what evidence VA will obtain for 
him.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case must be REMANDED to the RO for the following actions:



1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's entitlement to service 
connection for hearing loss and tinnitus.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying 
the veteran in writing of what evidence, 
if any, will be obtained by him and what 
evidence, if any, will be obtained by VA 
on his behalf.  See Charles, 16 Vet. App. 
at 373-75; Quartuccio, 16 Vet. App 
at 186-87.

2.  The RO should again contact the 
appropriate service department, and 
specifically contact ARPERCEN, 
and request that an attempt be made to 
verify all periods of active duty for 
training (ACDUTRA) and inactive duty 
training (INACDUTRA) during the veteran's 
period of service with the United States 
Air Force Reserves from 1955 through 
1989.  A search for all available service 
medical records from any verified period 
of ACDUTRA/ADT or IDT/INACDUTR, 
particularly records relating to hearing 
loss and/or tinnitus, should be 
conducted.  All such information, when 
obtained, should be made a part of the 
veteran's claims folder.



3.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for his bilateral hearing loss 
and tinnitus.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports.  
Records specifically should be obtained 
from Dr. Bruns, PCS.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA records and treatment 
notes.  The RO should advise the veteran 
of any records it is unable to obtain.  

4.  If hearing loss and/or tinnitus is 
shown to have been documented during a 
period of ACDUTRA/ADT or INACDUTRA/IDT, 
the veteran should be scheduled 
for appropriate VA examinations to obtain 
a medical opinion concerning the etiology 
of these conditions.  The claims file, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner(s).  The examiner(s) must 
discuss the rationale of the opinion.  

5.  Thereafter, the RO should review the 
claims file to ensure that the requested 
examination report and required opinion 
is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

6.  The RO should then readjudicate the 
veteran's claims for service connection 
for bilateral hearing loss and tinnitus.  
If the determination remains adverse to 
him, he should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




